Case 1:19-cv-03123-AT Document 21 Filed 06/27/19 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
PHARO GAIA FUND LTD. and PHARO MACRO DOC#:
FUND LTD., DATE FILED: __ 6/27/2019
Plaintiffs,
-against- 19 Civ. 3123 (AT)
THE BOLIVARIAN REPUBLIC OF ORDER
VENEZUELA, ~~
Defendant.

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ letters dated June 26 and June 27, 2019, ECF Nos. 19-20, it is
hereby ORDERED that by July 3, 2019, the parties shall file simultaneous letter briefs, no longer
than five single-spaced pages, addressing the relief that each party seeks—i.e., whether the Court
should adopt Plaintiff’s proposal to immediately move for summary judgment or Defendant’s
proposal that Plaintiff’s motion for summary judgment be deferred until Defendant files, and the
Court resolves, its motion to stay or dismiss. Along with their letter briefs, the parties shall also file a
report on the status of the cases currently pending against Defendant.

SO ORDERED.

Dated: June 27, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
